Title: To James Madison from James Simpson, 2 October 1806
From: Simpson, James
To: Madison, James



No. 116.  Triplicate
Sir
Tangier 2d. October 1806.

No. 15 dated 16 last Month was forwarded in triplicate.  I have not since had any intelligence of the Franklin Brig.  I am induced to repeat on this subject as I find it is expected the Ambassador will touch either at this Port or Tetuan to take on board Refreshments.  By a Courrier yesterday from Mogadore I learn that the Master or Supercargo of the Brig Bellona, arrived there on the 8th. Ulto. from New Haven, had lodged with a Merchant three hundred and fifty dollars for the Redemption of Captn. Seavers.  Altho’ the sum first demanded was far greater, I am of oppinion this will now be found quite sufficient.  This iffected I shall anxiously wait your Commands respecting the Ships Company, whom I will presume to hope Government will afford me the happyness of relieving from the distressful situation they are in.  Mr. Seavers writes to Mr. Gwyn under the 3d. Septemr. as follows.
"There has been an American Brig cast on shore abreast or a little to the Southward of this place.  I have seen a Certificate from the American Agent at the Helder certifying the Desertion of a Seaman from the John & Maria Brig Titus Tatler Master.  It is reported the Crew made out to get away in their Boats, prior to the Moors coming down on them."
I sincerely hope the latter part of this intelligence may prove correct and that the poor people may have reached a Friendly Port.  The violent Current they had to encounter must however create fears for their safety.  He also writes that nine persons out of a Spanish Vessel prize to an English Cruizer, stranded near Cape Blanco in August last, had been added to the unfortunate sufferers at Widnon.  Mr. Gwyn advises me the four Swedes and two of the Englishmen were at that place had arrived at Mogadore, Redeemed by the Governour of Tarsidaunt in consequence of Orders from Muley Soliman.  The remaining five English were also expected in a few days, when according to His Majestys directions they were all to be sent to him.  He will no doubt send them to their Consuls.  By the Accounts I had the honour of laying before you of Expences on the Crews of the Ship Oswego and Schooner Betsey you will see that three Men of the former and two of the latter were Redeemed by the Emperour, for none of whom was any charge made by him.  Since that time however the Spanish and French Consuls have been made to pay both Ransom and Expences on two Crews, obtained from the Arabs by the Governour of Tarsidaunt, amounting to better than three hundred dollars each person.
How the Emperour may determine on this occasion is yet uncertain.  So soon as I know you shall be advised.
I had the honour in my last Report to mention His Majestys new Regulation that two Flags should not be hoist on the same House.  The French Consul has discontinued to hoist the Flag of his Nation, till such time as he shall receive Instructions from Paris on subject of the objection made to his hoisting those of Italy and Naples also.  Muley Soliman has written a Letter to the Body of Consuls, submitting to their Consideration the conduct of the Portuguese in Capturing the Algerine Schooner in Jeremy Bay and lately a small Cruizer of same State, had run on shore on his Coast in the Straits.  The Consuls could not defend such measures.  Still they excused giving a decided oppinion because the Portuguese Consul insisted that by Treaty it was not the Coast generaly, but only the Ports and Batteries of this Country give protection to his Enemies.  A Danish Sloop of War arrived two days ago from Copenhagen, with two years subsidy for Muley Soliman.  The Corvette presented to the Emperour by Holland arrived in this Bay last week from Malaga.  She carrys Eighteen Guns.  The Brig of War bought last year at Lisbon for His Majestys Service, has proved so leaky on this Summers Cruize he has ordered it may be sent to Cadiz and sold for Account of the Agent he employed for the purchase, who is ordered to refund the Amount he stated as the Cost.  I have the honour to be Sir Your Most Obedient and Most Humble Servant

James Simpson

